Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:	    As per claim 1, the  prior art on record fails to teach A system for facilitating multi-channel 2conversations, comprising: 3a platform comprising a plurality of servers, one or more of the servers 4configured to establish an interaction between a computing device associated with a user and a  further 6computing device, 7that is different from the computing device and that is associated with a further user 8different from the user, wherein the computing device interfaces with the platform 9via a chat channel, the different computing device interfaces with the platform via a 10further chat channel that is different from the chat channel and communication via 11which can be performed independently of communication via the chat channel, and 12wherein the chat channel and the different chat channel are outside the platform, 13establishing the interaction comprising: 14receive via the chat channel outside the platform a request from the 15computing device associated with the user for the interaction; 16receive via the chat channel outside the platform an identification of 17a chatroom created on the chat channel outside the platform; 18provide the received identifier to the different chat channel 19outside the platform; 20receive a request to communicate via the chatroom from the 21different computing device associated with the different user via the different chat 22channel outside the 
Claim 11 is allowed for similar reasons.
Claims 2-10 and 12-20 are allowed for being dependent of an allowed independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444